Citation Nr: 0809057	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-36 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
an impingement syndrome of the right shoulder, with 
postoperative residuals of an arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, wherein service 
connection was granted for an impingement syndrome of the 
right shoulder, with postoperative residuals of an 
arthroscopy, and a noncompensable evaluation was assigned 
therefor, effective from February 1, 2006.  Among the other 
actions undertaken at that time were the RO's grants of 
service connection for peripheral neuropathy of the right and 
left lower extremities, as well as for left knee and low back 
disabilities, with assignment of initial ratings for each 
disability.  The veteran thereafter initiated an appeal for 
higher initial ratings for these latter disabilities and such 
ratings were thereafter granted specifically in accordance 
with the ratings sought by the veteran by RO action in 
October 2006 and February 2007.  Accordingly, claims for 
higher initial or staged ratings for peripheral neuropathy of 
the right and left lower extremities, a left knee disability 
and a low back disorder are no longer in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

With specific reference to the right shoulder disorder, the 
veteran advised the RO's decision review officer (DRO) at an 
informal conference in January 2007, which was conducted in 
lieu of a formal hearing, that he was seeking a 20 percent 
rating for his right shoulder disability.  Following the 
conduct of a VA medical examination, the DRO in February 2007 
action increased the evaluation assigned for the veteran's 
right shoulder disorder from 0 percent to 10 percent, 
effective from February 1, 2006.  As such rating was not in 
accord with the veteran's stated wishes, such matter was 
certified to the Board for review.  Id. 

At another informal conference before the DRO in May 2007, it 
was agreed that service connection for a right knee disorder 
should be granted and a 0 percent rating assigned therefor.  
Such was effectuated by rating action of the RO in May 2007.  

Pursuant to his request, the veteran was scheduled to appear 
at a hearing before the Board, sitting at the RO, in July 
2007.  That appearance was cancelled by the veteran prior to 
the conduct of such hearing, due to out-of-town travel.  A 
videoconference hearing before the Board was then scheduled 
to occur in September 2007, but that hearing was cancelled as 
a result of the veteran's submission of written 
correspondence withdrawing his pending appeal for the only 
issue that remains on appeal, entitlement to an initial 
rating in excess of 10 percent for an impingement syndrome of 
the right shoulder with postoperative residuals of an 
arthroscopy.  


FINDING OF FACT

Following the RO's certification of the instant appeal to the 
Board, the veteran withdrew from appellate consideration the 
issue of his entitlement to an initial rating in excess of 10 
percent for an impingement syndrome of the right shoulder, 
with residuals of an arthroscopy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of entitlement to an initial rating in excess of 10 
percent for an impingement syndrome of the right shoulder, 
with postoperative residuals of an arthroscopy, by the 
veteran-appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of a written 
communication received by the Board in September 2007 
indicated that he was withdrawing from appellate 
consideration the issue involving his entitlement to an 
initial rating in excess of 10 percent for an impingement 
syndrome of the right shoulder, with postoperative residuals 
of an arthroscopy.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
matter, and as the Board does not have jurisdiction to review 
the appeal relating thereto, it must be dismissed.


ORDER

The appeal relating to the issue of the veteran's entitlement 
to an initial rating in excess of 10 percent for an 
impingement syndrome of the right shoulder, with 
postoperative residuals of an arthroscopy, is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


